Fourth Court of Appeals
                                San Antonio, Texas

                                      March 7, 2019

                                   No. 04-18-00812-CV

                   TEXAS DEPARTMENT OF TRANSPORTATION,
                                 Appellant

                                             v.

                                Naomi MARKHAM, et al.,
                                       Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-01166
                        Honorable Martha Tanner, Judge Presiding


                                      ORDER
       The Appellant’s First Motion to Extend Time to File Reply Brief is hereby GRANTED.
Time is extended to April 1, 2019.


      It is so ORDERED on this 7th day of March, 2019.

                                                                  PER CURIAM



      ATTESTED TO: __________________________
                  KEITH E. HOTTLE,
                  Clerk of Court